Citation Nr: 1445005	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  13-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim for service connection for a fractured left tarsal navicular and, if so, whether service connection for the fractured left tarsal navicular is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the Veteran's request to reopen a claim for service connection for a fractured left tarsal navicular.  Thereafter, the Veteran's claim was reopened in an October 2013 statement of the case but denied on the merits.  

In response to the Veteran's request for a Board hearing, such hearing was scheduled for June 2014.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2013).

As a preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of Virtual VA indicates it contains only documents that are duplicative of those in the paper claims file.  The Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1. In a final decision issued in February 2004, the RO declined to reopen the previously disallowed claim for service connection for a fractured left tarsal navicular.
 
2. Evidence added to the record since the final February 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a fractured left tarsal navicular.


CONCLUSIONS OF LAW

1. The February 2004 decision that declined to reopen a previously disallowed claim of entitlement to service connection for a fractured left tarsal navicular is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for a fractured left tarsal navicular.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a fractured left tarsal navicular is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, the Veteran previously claimed entitlement to service connection for a broken bone in his foot in February 1991.  An April 1991 rating decision denied the claim, finding that the Veteran had a foot condition that preexisted service and that there was no evidence of aggravation beyond normal progression in service.  That rating decision indicates that the Veteran's service records were reviewed as part of the decision making process. 

In April 1991, the Veteran was advised of the decision and his appellate rights.  There was no further communication regarding his claim of entitlement to service connection for a fractured left tarsal navicular until August 2002, when the Veteran filed a claim for compensation and pension benefits for the foot injury.  In a December 2002 letter, the RO, in pertinent part, advised the Veteran that he had been previously denied service connection for left tarsal navicular disability and therefore, in order to reopen his claim he needed to submit new and material evidence.  The Veteran submitted no evidence.  Thereafter, the Veteran filed another claim to reopen in January 2004.  In a February 2004 letter, the Veteran was advised that he was previously denied service connection for the claimed disability and that he needed to submit new and material evidence in order to reopen the claim.  The Veteran was furnished VA Form 4107 which notified him of his appellate rights.  A letter correcting information contained in the prior letter was sent to the Veteran in March 2004.  The record fails to show the Veteran submitted any evidence or initiated an appeal within the requisite time frame.  Therefore, the February 2004 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In so finding, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a fractured left tarsal navicular was received prior to the expiration of the appeal period stemming from the February 2004 decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The evidence received since February 2004 is a statement from the Veteran, indicating that his left tarsal navicular condition preexisted service but was aggravated during a military training exercise, and a report of a VA examination from September 2013.  The VA examiner confirmed that the Veteran's pre-existing foot condition was not aggravated by service, since the Veteran's left foot was in a cast through most of his basic training and he was unable to participate in same.  The examiner concluded that "there does not appear to have been an aggravation of [the Veteran's] pre-existing foot condition beyond its normal progression by his military service."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the October 2013 statement of the case, the RO noted that in the notice of disagreement the Veteran acknowledged that his navicular fracture existed prior to service, but he maintained that it was permanently aggravated in service by the injury in training. The RO maintained that this statement was sufficient to trigger the duty to afford the Veteran a VA examination and nexus opinion.  The Board will not disagree with the RO's decision.  Accordingly, the Board will find that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a left foot disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a fractured left tarsal navicular is reopened. 


REMAND

A remand is necessary to ensure not only compliance with due process considerations, but also that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a fractured left tarsal navicular.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has contended that his foot condition preexisted service and was permanently aggravated by his service.  As discussed above, the service treatment records document no findings of a fractured left tarsal navicular in the Veteran's entrance examination and he reported no foot problems, past or present, in his Report of Medical History (RMH).  The records show that he injured his foot while in service.  A March 1990 Entrance Physical Standards Board proceeding found evidence of an old fracture in the Veteran's left foot.

The September 2013 VA examination offers an opinion not only as to the etiology of the fractured left tarsal navicular, but also the lack of aggravation of the disorder.  The Board, however, recognizes that this condition was not noted on the Veteran's November 1989 entrance examination.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  Consequently, the Veteran is entitled to the presumption of soundness unless there is clear and unmistakable evidence that demonstrates that the injury existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  As such, in order for the Board to properly address the stringent standard set forth under the statute, the Board finds that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to a medical professional to offer an addendum opinion regarding whether the Veteran's fractured left tarsal navicular is related to service.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  Request that the examiner review the entire claims file, including the Veteran's service treatment records, lay statements, and the September 2013 VA examination report, and offer an opinion on the following: 

a)  Does the evidence of record clearly and unmistakably show that the Veteran had a foot condition that existed prior to his entry into active service in November 1989?  Please discuss the x-ray evidence showing an old navicular fracture and fragment in the Veteran's left foot.
	
b)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting foot condition was not aggravated by service?  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his foot disorder during service or that it is clear and unmistakable that any increase in the severity of his foot disorder was due to the natural progress of that pre-existing condition.  Please discuss the March 1990 left foot injury including the requirement that the Veteran wear a wooden shoe and utilize crutches, and please discuss the March 29, 1990 assessment of "Kohler's disease or aggravation of old fracture."  

c)  If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., 50 percent or greater probability) that the foot condition is related to the Veteran's military service?

A complete rationale must be given for each opinion expressed.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


